J-S38044-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    COREY ORLANDO DELOST                       :
                                               :
                       Appellant               :   No. 578 WDA 2021

       Appeal from the Judgment of Sentence Entered December 21, 2020
    In the Court of Common Pleas of Westmoreland County Criminal Division
                      at No(s): CP-65-CR-0003826-2018


BEFORE:      BENDER, P.J.E., DUBOW, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                             FILED: MARCH 25, 2022

        Appellant, Corey Orlando Delost, appeals from the judgment of sentence

of two years’ probation, payment of costs, and forfeiture of a firearm imposed

after his bench trial conviction for terroristic threats.1 After careful review, we

affirm.

        Appellant was charged on July 31, 2018 with a single count of terroristic

threats for an incident that occurred that day between Appellant and Leonard

Hayden, Jr. (Hayden, Jr.). Appellant waived his right to a jury trial and was

tried at a one-day bench trial on October 19, 2020. Four witnesses testified

for the Commonwealth at this trial, Hayden, Jr., Hayden, Jr.’s former girlfriend


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1   18 Pa.C.S. § 2706(a)(1).
J-S38044-21


Katrina DeLuca, Leonard Hayden, Sr. (Hayden, Sr.), and a police officer who

responded to a 911 call from Hayden, Sr.        Appellant testified in his own

defense.

      Hayden, Jr. testified that following an incident with Appellant and two of

Appellant’s friends when he was at a Scheetz station with DeLuca, he drove

home, that a few minutes later, he saw Appellant and Appellant’s friends

parked near the house, and that they stayed in their vehicle watching the

house for about 15 minutes. N.T. Trial at 17-22. Hayden, Jr. testified that he

called the police and that Appellant then pulled the vehicle in front of the

house. Id. at 21-22, 26. Hayden, Jr. testified that he went over to the vehicle

and that while he was next to the vehicle, Appellant said to him “I am going

to light this mother fucker up” and that he saw that Appellant had his hand on

a gun under his leg. Id. at 22-23, 26, 41, 44. He understood Appellant’s

statement to mean that Appellant “was going to shoot my house up” and

testified that he felt endangered. Id. at 23-24, 26-27. Hayden, Jr. testified

that Appellant drove off after he made this statement.       Id. at 22-24, 26.

Hayden, Jr., who was being held in the Westmoreland County Prison on

unrelated charges at the time of trial, admitted on cross-examination that he

has been convicted of theft-related crimes. Id. at 3-4, 40-41.

      DeLuca testified that she was with Hayden, Jr. at the Scheetz station

and that later that day, when she and Hayden, Jr. were at Hayden, Sr.’s house,

where they were living at the time, Appellant and his friends pulled their


                                     -2-
J-S38044-21


vehicle up at the house.     N.T. Trial at 47-48, 55.   DeLuca testified that

Appellant and one of his friends yelled at her, Hayden, Jr., and Hayden, Sr.

and that there was a back-and-forth argument between Appellant and his

friend and Hayden, Jr. and Hayden, Sr. Id. at 55-56. DeLuca testified that

during this argument, she heard Appellant say “I am going to light this shit

up” and that she was very scared by this because her child and other children

were in the house.   Id. at 56-57, 59-60. DeLuca testified that she could not

say whether Appellant had a gun, but that she saw a gun in Appellant’s

vehicle. Id. at 58-59.

      Hayden, Sr. testified that he arrived home to find Appellant parked in

front of his house and that when he went by Appellant’s vehicle to get to his

house, he saw a gun in Appellant’s hand on Appellant’s lap. N.T. Trial at 74-

76, 80. Hayden, Sr. testified that he called the police and asked Appellant to

leave and that as he walked away to go into his house, Appellant uttered a

racial epithet at him. Id. at 77-79. Hayden, Sr. testified that when he went

back in his house, Appellant was still parked at the house. Id. at 80. Hayden,

Sr. testified that he did not hear Appellant make any threat. Id. at 74, 86. It

was stipulated that Hayden, Sr. had convictions for defiant trespass and

summary retail theft. Id. at 85.

      The police officer testified that a bulletin was put out for Appellant’s

vehicle and that after being notified that it had been found, he came to the

scene of the vehicle stop.    N.T. Trial at 90-91.   The officer testified that


                                     -3-
J-S38044-21


Appellant was the driver of the vehicle and that he found a loaded Smith and

Wesson semi-automatic handgun that was registered to Appellant under the

driver’s seat toward the back of the seat and a second magazine on the rear

seat. Id. at 91-95.

      Appellant testified that he was at the Scheetz station on the day in

question with two other people when Hayden, Jr. and Hayden, Jr.’s little

brother and another boy were there. N.T. Trial at 99. He testified that DeLuca

was not there and that he did not exchange words with Hayden, Jr. Id. at

99-100, 106. Appellant testified that Hayden, Jr. followed him for a few blocks

after he left the Scheetz and that Hayden, Jr. and Hayden, Sr. later drove by

his car honking at him and making an obscene hand gesture. Id. at 101.

Appellant admitted that after this incident, he parked near Hayden, Sr.’s

house. Id. at 101-02. Appellant testified that right after he pulled in, Hayden,

Sr. boxed him in and came over to his vehicle talking to the police on the

phone about Appellant calling Hayden, Sr.’s children a racial epithet. Id. at

102. Appellant denied that he made any threat and testified that eight or nine

people came out of Hayden, Sr.’s house and that a friend of Hayden, Jr. said

to Appellant “I am going to light your shit up.” Id. at 102, 104. Appellant

testified that he couldn’t drive away because he was boxed in and that he

drove away after Hayden, Sr. backed his car up. Id. at 103. Appellant also

testified that when he was stopped by the police, he put his gun on the back

seat before the police came over to his vehicle. Id. at 103-04, 114.


                                     -4-
J-S38044-21


       Following the testimony and closing arguments, the trial court found

Appellant guilty of terroristic threats, finding that DeLuca was a credible and

compelling witness and that Hayden, Jr. and Hayden, Sr. were also credible,

and concluding that some of Appellant’s testimony concerning his actions did

not make sense. N.T. Trial at 121-24. On December 21, 2020, the trial court

sentenced Appellant to two years’ probation, payment of costs, and forfeiture

of the Smith and Wesson handgun. Sentencing Order. Appellant filed a timely

post sentence motion seeking a new trial on the ground that the trial court’s

guilty verdict was against the weight of the evidence. On April 27, 2021, the

trial court entered an order denying Appellant’s post sentence motion. Trial

Court Opinion and Order, 4/27/21. This timely appeal followed.

       Appellant raises a single issue in this appeal, the claim that the trial

court’s verdict must be set aside as against the weight of the evidence because

the Commonwealth’s witnesses allegedly testified so inconsistently that the

testimony that Appellant made the threat and showed a gun could not be

found credible.2

       A new trial may be granted on the ground that the verdict is against the

weight of the evidence only where the evidence at trial was so tenuous, vague,

and uncertain or the verdict was so contrary to the evidence that the verdict


____________________________________________


2While Appellant’s brief lists two issues in the Statement of Questions in his
brief, both of these issues assert the same contention, that the verdict was
against the weight of the evidence because of inconsistencies in the
Commonwealth’s witnesses’ testimony. Appellant’s Brief at 7.

                                           -5-
J-S38044-21


shocks   the   conscience   of   the    trial    court    or   its    sense     of   justice.

Commonwealth        v.   Jacoby,       170      A.3d     1065,       1080     (Pa.   2017);

Commonwealth v. Gilliam, 249 A.3d 257, 269-70 (Pa. Super. 2021). Our

review of the denial of a motion for a new trial based on weight of the evidence

is limited.    We review whether the trial court abused its discretion in

concluding that the verdict was not against the weight of the evidence, not

whether the verdict, in this Court’s opinion, was against the weight of the

evidence. Commonwealth v. Clemons, 200 A.3d 441, 463-64 (Pa. 2019);

Commonwealth v. Clay, 64 A.3d 1049, 1055 (Pa. 2013).

      Because the trial judge has had the opportunity to hear and see
      the evidence presented, an appellate court will give the gravest
      consideration to the findings and reasons advanced by the trial
      judge …. One of the least assailable reasons for granting or
      denying a new trial is the lower court’s conviction that the verdict
      was or was not against the weight of the evidence ….

Clay, 64 A.3d at 1055 (quoting Commonwealth v. Widmer, 744 A.2d 745

(Pa. 2000)).

      Contrary to Appellant’s argument, inconsistencies in eyewitness

testimony do not preclude the finder of fact from finding those witnesses

credible and do not make its verdict contrary to the weight of the evidence.

Jacoby, 170 A.3d at 1081; Commonwealth v. Jenkins, 578 A.2d 960, 963

(Pa. Super. 1990); Commonwealth v. Denson, No. 3330 EDA 2019, at 3-4,

7-8 (Pa. Super. February 3, 2021) (unpublished memorandum). Here, the

trial court found that the Commonwealth witnesses were credible despite




                                        -6-
J-S38044-21


some inconsistencies and explained why those inconsistencies did not make

the witnesses incredible. Trial Court Opinion and Order, 4/27/21, at 8-9.

      The trial court found that the inconsistencies between the three

eyewitnesses’ testimony and between Hayden Jr.’s testimony and his prior

statements    did   not   impair   the   Commonwealth’s   proof   because   the

inconsistencies largely concerned collateral details and were differences in

recollection that would logically arise due to the passage of time between the

events in question and the trial. Trial Court Opinion and Order, 4/27/21, at

8.   The trial court noted that Hayden Jr.’s and DeLuca’s testimony was

completely consistent on the fact that Appellant made a threat to “light this …

up” in front of the house where they lived and that the only difference was in

their recollection of the expletive that Appellant used. Id.; see N.T. Trial at

22, 26, 44, 56-57, 59-60. The trial court also noted that Hayden Jr.’s and

Hayden Sr.’s testimony was consistent on the fact that Appellant put his hand

on a gun during the encounter. Trial Court Opinion and Order, 4/27/21, at 8;

see N.T. Trial at 22-23, 41, 76, 80. Neither the fact that DeLuca did not recall

seeing Appellant brandish a gun nor the fact that Hayden Sr. did not hear

Appellant make the threat, N.T. Trial at 59, 74, 86, required the trial court to

reject Hayden Jr.’s, DeLuca’s and Hayden Sr.’s testimony on those issues.

DeLuca was farther away from Appellant’s vehicle than Hayden Jr. and Hayden

Sr. were when they saw Appellant’s gun and Hayden Sr. testified that he was




                                         -7-
J-S38044-21


on the phone with the police for part of the encounter with Appellant and had

gone inside before the encounter ended. Id. at 23, 41, 57, 76, 80, 86.

      Because the trial court explained why it found that the inconsistencies

between the Commonwealth’s witnesses did not negate their credibility and

its explanation is consistent with the record, it did not abuse its discretion in

denying Appellant’s motion for a new trial on weight of the evidence grounds.

      Judgement of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/25/2022




                                      -8-